DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 November 2021 and 12 April 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hara (US 2020/0298581.)
Regarding claim 1, 
Hara discloses a recording apparatus [as seen in fig. 1] comprising: 
a storage unit [tank 32 in fig. 3] configured to store liquid [ink] to be supplied to a recording head [20 in fig. 3] configured to discharge the liquid [paragraphs 0015 and 0025]; 
a supply flow path [31a in fig. 3] connecting the storage unit and the recording head [as seen in fig. 3; paragraph 0021]; 
a degassing unit [bypass flow path 37 in fig. 3] configured to degas the liquid flowing in the supply flow path [paragraph 0076 recites “after air bubbles generated in the heater 34 are captured by the filter 35b, the air bubbles are rapidly sent to the second flow path 31b through the bypass flow path 37 along with liquid without passing through the liquid discharge head 20 and thus flow into the tank 32. That is, there is no gas accumulating on the primary side of the filter 35b” and “air bubbles do not flow into the liquid discharge head 20”]; and 
a temperature adjustment unit [heater 34 in fig. 3] positioned between the storage unit and the degassing unit [as seen in fig. 3] and configured to adjust a temperature of the liquid flowing in the supply flow path [paragraph 0028.]

Regarding claim 2, 
Hara further discloses wherein the temperature adjustment unit lowers the temperature of the liquid flowing in the supply flow path [paragraphs 0028 and 0064-0069.]

Regarding claim 3, 
Hara further discloses the recording apparatus further comprising a temperature detection unit [sensors 38 / 26a in fig. 3] configured to detect the temperature of the liquid flowing into the recording head [paragraphs 0019, 0028-0029, and 0063.]

Regarding claim 4, 
Hara further discloses wherein the temperature detection unit is positioned between the storage unit and the temperature adjustment unit [see 38 in fig. 3.]

Regarding claim 5, 
Hara discloses wherein the temperature adjustment unit is driven in response to the temperature detected by the temperature detection unit being a predetermined temperature or higher, and is stopped in response to the detected temperature being lower than the predetermined temperature [paragraphs 0050 and 0063.]

Regarding claim 6, 
Hara further discloses the recording apparatus further comprising a collection flow path [31/31b in fig. 3] configured to be used to collect the liquid from the recording head to the storage unit [paragraph 0021.]

Regarding claim 7, 
Hara further discloses wherein the liquid is circulated in a circulation flow path including the storage unit, the supply flow path, the recording head, and the collection flow path [as seen in fig. 3.]

Regarding claim 8, 
Hara further discloses wherein the recording head includes a discharge unit [nozzles 21a in fig. 2] configured to discharge the liquid [paragraph 0017], and a discharge unit flow path through which the liquid discharged from the discharge unit passes near an opening portion of the discharge unit [through port 20b; as seen in figs. 2 and 3], and 
wherein the circulation flow path includes the discharge unit flow path [see fig. 3.]

Regarding claim 9, 
Hara discloses a method for a recording apparatus having a storage unit [tank 32 in fig. 3] configured to store liquid [ink] to be supplied to a recording head [20 in fig. 3] configured to discharge the liquid [paragraphs 0015 and 0025], and a supply flow path [31a in fig. 3] connecting the storage unit and the recording head [as seen in fig. 3; paragraph 0021], the method comprising: 
degassing the liquid flowing in the supply flow path [paragraph 0076]; and 
adjusting a temperature of the liquid flowing in the supply flow path [para 0028.]

Regarding claim 10, 
Hara further discloses wherein adjusting includes lowering the temperature of the liquid flowing in the supply flow path [paragraphs 0028, 0064-0069.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853